Citation Nr: 0831178	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1961 to February 1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2003 decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a decision, dated in March 2007, the Board denied, in 
part, the claim of service connection for hepatitis C.  The 
veteran then appealed that part of the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In an Order, dated in June 2008, the Court granted the Joint 
Motion for Partial Remand filed by the VA Secretary and the 
veteran and vacated the Board's decision and remanded the 
case to the Board for readjudication consistent with the 
Joint Motion.    

The claim of service connection for hepatitis C is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  


REMAND

In the Joint Motion for Partial Remand, the parties agreed 
that a remand was necessary due to deficiencies in the 
Board's rationale that rendered it difficult to understand 
the precise basis for the Board's decision.  It was noted, 
for example, that the Board did not address whether, in light 
of a probative private medical opinion in July 2005, a VA 
examination was required.  



In this case, the veteran contends that he was infected with 
hepatitis C by blood transfusion during service.  He also 
contends that he could have contracted hepatitis C during 
service when he received a tattoo in Holland or when he was 
inoculated with an air gun injector during service.  

After service, in 2002 the veteran tested positive for the 
hepatitis C antibody, and he also had fairly advanced liver 
fibrosis.  VA records, dated in January 2003, list several 
risk factors for hepatitis C to include transfusions, 
tattoos, intravenous drug use, and sexual contact.  The 
veteran stated that he possibly may have had a blood 
transfusion during service for hand surgery; that he never 
used drugs intravenously or snorted cocaine; that he had 
several tattoos, one of which he received in Holland in 1963; 
and that 99 percent of his sexual contacts were unprotected.  

In July 2005, the veteran's history included air gun 
vaccinations, possible blood transfusion in service, no 
intravenous drug usage, and no sexual contact with hepatitis 
C.  The diagnosis was hepatitis C and liver cirrhosis.  The 
physician expressed the opinion that there was more than a 50 
percent chance that the hepatitis C was service-related.   
She enclosed medical articles to support her position, 
indicating that she highlighted the facts specific to the 
Vietnam Era.  It is noted, however, that the veteran was 
discharged from service prior to the Vietnam Era.  

In a statement in June 2008, a private physician stated that 
the veteran's hepatitis C was the result of vaccinations by 
shared air gun during service in the 1960s.  

In light of the foregoing, the Board finds that a medical 
examination and opinion to determine the etiology of the 
veteran's hepatitis C are necessary to make a decision in 
this case, particularly as the private physicians did not 
review the veteran's claims file and did not discuss or 
appear to consider all potential risk factors for hepatitis 
C.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 



Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a specialist in infectious 
diseases in order to determine whether it 
is at least as likely as not the 
veteran's current hepatitis C is related 
to vaccinations by air gun during 
service.  The claims folder must be made 
available for review by the examiner. 

In formulating the opinion, the examiner 
is asked to comment on whether there is 
any positive or negative medical or 
scientific study, pertaining to 
inoculation by air gun as a recognized 
risk factor for hepatitis C.  And if so, 
what is the relative weight of any valid 
positive or negative study in determining 
whether it is at least as likely as not 
the veteran's current hepatitis C is 
related to vaccinations by air gun during 
service. 

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility"; rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of service-incurrence as it 
is to find against service-incurrence.  

2. After completion of the above, 
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran with a 
supplemental statement of the case and 
return the case to the Board. 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


